Citation Nr: 0103171	
Decision Date: 02/01/01    Archive Date: 02/14/01	

DOCKET NO.  94-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic stomach 
disability, including hiatal hernia.

2.  Entitlement to service connection for disability 
manifested by memory loss.

3.  Entitlement to service connection for costochondritis.

4.  Entitlement to an increased (compensable) initial 
evaluation for deviated nasal septum with history of 
septoplasty and polypectomy.

5.  Entitlement to an increased initial rating for bilateral 
otitis media, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran apparently completed 20 years of active service 
in October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A November 1993 RO decision denied service connection for 
tinnitus.  A January 1994 communication from the veteran 
reflects disagreement with the denial of service connection 
for tinnitus.  An April 1997 RO decision granted service 
connection for tinnitus.  Therefore, the claim of entitlement 
to service connection for tinnitus is moot.

The September 1993 RO decision found that a compensable 
evaluation was not warranted under the provisions of 
38 C.F.R. § 3.324.  The veteran perfected an appeal from that 
decision.  However, compensable evaluations for the veteran's 
service-connected tinnitus and bilateral otitis media were 
subsequently granted, effective November 1, 1992, the date 
following the veteran's separation from active service.  
Therefore, the claim for a compensable evaluation pursuant to 
the provisions of 38 C.F.R. § 3.324 is moot.



REMAND

During the pendency of the veteran's appeal the rating 
criteria for evaluating diseases of the nose were changed, 
effective October 7, 1996, and the rating criteria for 
evaluating otitis media were changed, effective June 10, 
1999.  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was 
held that when the law or regulations change after a claim 
has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
the new rating criteria do not have retroactive application 
prior to October 7, 1996 and June 10, 1999, respectively.  
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, in this case, 
the veteran's service-connected deviated nasal septum with 
history of septoplasty and polypectomy should be evaluated 
under the old criteria both prior to and from October 7, 
1996, and under the new criteria as well from October 7, 
1996, and his bilateral otitis media should be evaluated 
under the old criteria both prior to and from June 10, 1999, 
and under the new criteria as well from June 10, 1999.  

The record reflects that the most recent VA ear examination 
of record was accomplished in December 1996.  The most recent 
examination that refers to the veteran's nasal passages is 
the report of an October 1992 VA general medical examination.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
____ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The veteran should be afforded a VA 
ear, nose and throat examination by a 
board-certified specialist, if available, 
to determine the nature and extent of the 
veteran's service-connected deviated nasal 
septum with history of septoplasty and 
polypectomy and his bilateral otitis 
media.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect that 
such review was accomplished.  All 
necessary tests and studies should be 
accomplished and all findings reported in 
detail.  The examiner should offer an 
opinion as to whether there is suppuration 
or aural polyps associated with the 
veteran's service-connected bilateral 
otitis media as well as indicating whether 
the veteran's service-connected deviated 
nasal septum is manifested by marked 
interference with breathing space or 50 
percent obstruction of the nasal passage 
on both sides or complete obstruction on 
one side.  A complete rationale for all 
opinions provided should be offered.  

2.  The veteran should be afforded a VA 
neuropsychiatric examination to determine 
if the veteran currently has a disability 
manifested by memory loss.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review was 
accomplished.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The examiner 
is requested to offer an opinion as to 
whether the veteran currently has a 
disability that is manifested by memory 
loss.  If it is determined that the 
veteran currently has a disability 
manifested by memory loss, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that current disability manifested by 
hearing loss existed during the veteran's 
active service or is related to his active 
service.  A complete rationale for all 
opinions provided should be offered.  

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
if the veteran currently has stomach 
disability including hiatal hernia.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review was 
accomplished.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The examiner 
is requested to offer an opinion as to 
whether the veteran currently has a 
chronic stomach disability, including 
hiatal hernia and, if so, whether it is at 
least as likely as not that current 
chronic stomach disability, including 
hiatal hernia, existed during the 
veteran's active service or was related 
thereto.  A complete rationale for all 
opinions offered should be provided.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested costochondritis.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review was 
accomplished.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The examiner 
is requested to offer an opinion as to 
whether the veteran currently has 
costochondritis and, if so, whether it is 
at least as likely as not that currently 
manifested costochondritis existed during 
the veteran's active service or is related 
to his active service.  A complete 
rationale should be provided for any 
opinion offered.  

5.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issues on appeal, with appropriate 
consideration of the criteria in effect 
prior to and from October 7, 1996 and 
June 10, 1999, where applicable, as well 
as Fenderson v. West, 12 Vet. App. 119, 
126 (1999), concerning assignment of 
initial ratings.  

6.  If any benefit sought on appeal is not 
granted to the veteran's satisfaction or 
if a timely notice of disagreement is 
received with respect to any other matter, 
both the veteran and his representative 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and afforded the 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


